Parker, C. J.
The plaintiffs discounted the note, and seem to have taken it in the usual course of their business, before it was due. Their rights are not less because they have collateral security. 10 N. H. Rep. 359, 367, Woodman vs. Eastman. It was not necessary that they should have parted with their money on the credit of this alone, to entitle them to the ordinary rights of indorsees, who have purchased before, the note became due. It is sufficient that they became the owners of it.
Were it otherwise, the plaintiffs’ rights would depend upon the sufficiency of the security. If the security vras worth nothing, they would hold the note exonerated from defences; and on that principle if it was worth nearly nothing, it would seem that they should hold it nearly exonerated.
If the note itself had been taken as collateral security, it would *582be otherwise. But that would be because the general property in it would not have passed to them. 10 N. H. Rep. 266, Jenness vs. Bean; 11 N. H. Rep. 66, Williams vs. Little.

Judgment for the plaintiffs.